Exhibit 10-54 AMENDED AND RESTATED TRUST AGREEMENT among TEMECULA VALLEY BANCORP INC., as Depositor WILMINGTON TRUST COMPANY, as Property Trustee WILMINGTON TRUST COMPANY, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees Dated as of January 17, 2008 TEMECULA VALLEY STATUTORY TRUST VI TABLE OF CONTENTS Page ARTICLE I. Defined Terms 1 SECTION 1.1. Definitions. 1 ARTICLE II. The Trust 9 SECTION 2.1. Name. 9 SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business. 9 SECTION 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses. 9 SECTION 2.4. Purposes of Trust. 10 SECTION 2.5. Authorization to Enter into Certain Transactions. 10 SECTION 2.6. Assets of Trust. 13 SECTION 2.7. Title to Trust Property. 13 ARTICLE III. Payment Account; Paying Agents 13 SECTION 3.1. Payment Account. 13 SECTION 3.2. Appointment of Paying Agents. 13 ARTICLE IV. Distributions; Redemption 14 SECTION 4.1. Distributions. 14 SECTION 4.2. Redemption. 15 SECTION 4.3. Subordination of Common Securities. 17 SECTION 4.4. Payment Procedures. 18 SECTION 4.5. Withholding Tax. 18 SECTION 4.6. Tax Returns and Other Reports. 18 SECTION 4.7. Payment of Taxes, Duties, Etc. of the Trust. 19 SECTION 4.8. Payments under Indenture or Pursuant to Direct Actions. 19 SECTION 4.9. Exchanges. 19 SECTION 4.10. [Intentionally Blank] 19 SECTION 4.11. Certain Accounting Matters. 19 ARTICLE V. Securities 20 SECTION 5.1. Initial Ownership. 20 SECTION 5.2. Authorized Trust Securities. 20 SECTION 5.3. Issuance of the Common Securities; Subscription and Purchase of Notes. 20 SECTION 5.4. The Securities Certificates. 21 SECTION 5.5. Rights of Holders. 21 SECTION 5.6. Book-Entry Trust Preferred Securities. 21 SECTION 5.7. Registration of Transfer and Exchange of Trust Preferred Securities Certificates. 23 SECTION 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates. 24 SECTION 5.9. Persons Deemed Holders. 25 SECTION 5.10. Cancellation. 25 SECTION 5.11. Ownership of Common Securities by Depositor. 25 SECTION 5.12. Restricted Legends. 25 SECTION 5.13. Form of Certificate of Authentication. 26 ARTICLE VI. Meetings; Voting; Acts of Holders 26 SECTION 6.1. Notice of Meetings. 26 SECTION 6.2. Meetings of Holders of the Trust Preferred Securities. 27 SECTION 6.3. Voting Rights. 27 SECTION 6.4. Proxies, Etc. 27 SECTION 6.5. Holder Action by Written Consent. 27 SECTION 6.6. Record Date for Voting and Other Purposes. 27 SECTION 6.7. Acts of Holders. 28 SECTION 6.8. Inspection of Records. 28 SECTION 6.9. Limitations on Voting Rights. 29 SECTION 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults. 29 ARTICLE VII. Representations and Warranties 31 SECTION 7.1. Representations and Warranties of the Property Trustee and the Delaware Trustee. 31 SECTION 7.2. Representations and Warranties of Depositor. 32 ARTICLE VIII. The Trustees 33 SECTION 8.1. Number of Trustees. 33 SECTION 8.2. Property Trustee Required. 33 SECTION 8.3. Delaware Trustee Required. 34 SECTION 8.4. Appointment of Administrative Trustees. 34 SECTION 8.5. Duties and Responsibilities of the Trustees. 34 SECTION 8.6. Notices of Defaults and Extensions. 36 SECTION 8.7. Certain Rights of Property Trustee. 36 SECTION 8.8. Delegation of Power. 38 SECTION 8.9. May Hold Securities. 38 SECTION 8.10. Compensation; Reimbursement; Indemnity. 38 SECTION 8.11. Resignation and Removal; Appointment of Successor. 39 SECTION 8.12. Acceptance of Appointment by Successor. 40 SECTION 8.13. Merger, Conversion, Consolidation or Succession to Business. 41 SECTION 8.14. Not Responsible for Recitals or Issuance of Securities. 41 SECTION 8.15. Property Trustee May File Proofs of Claim. 41 SECTION 8.16. Reports to and from the Property Trustee. 42 ARTICLE IX. Termination, Liquidation and Merger 42 SECTION 9.1. Dissolution Upon Expiration Date. 42 SECTION 9.2. Early Termination. 42 SECTION 9.3. Termination. 43 SECTION 9.4. Liquidation. 43 SECTION 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust. 44 ARTICLE X. 45 Information to Owners 45 SECTION 10.1. Depositor Obligations. 45 SECTION 10.2. Property Trustee’s Obligations. 46 ARTICLE XI. Miscellaneous Provisions 46 SECTION 11.1. Limitation of Rights of Holders. 46 SECTION 11.2. Agreed Tax Treatment of Trust and Trust Securities. 46 SECTION 11.3. Amendment. 46 SECTION 11.4. Separability. 47 SECTION 11.5. Governing Law. 48 SECTION 11.6. Legal Action. 48 SECTION 11.7. Successors. 48 SECTION 11.8. Headings. 48 SECTION 11.9. Reports, Notices and Demands. 48 SECTION 11.10. Agreement Not to Petition. 49 SECTION 11.11. No Recourse. 49 SECTION 11.12. Depositor Payment Obligation. 49 SECTION 11.13. Tax Treatment. 49 SCHEDULES Exhibit A Certificate of Trust of Temecula Valley Statutory Trust VI Exhibit B Form of Common Securities Certificate Exhibit C Form of Trust Preferred Securities Certificate Exhibit D Junior Subordinated Indenture Exhibit E Form of Officer’s Financial Certificate Exhibit F Officers’ Certificate pursuant to Section 8.16(a) AMENDED AND RESTATED TRUST AGREEMENT, dated as of January 17, 2008, among (i) Temecula Valley Bancorp Inc., a California corporation (including any successors or permitted assigns, the “Depositor”), (ii) Wilmington Trust Company, a Delaware banking corporation, as property trustee (in such capacity, the “Property Trustee”), (iii) Wilmington Trust Company, a Delaware banking corporation, as Delaware trustee (in such capacity, the “Delaware Trustee”), (iv) Stephen H.
